 



Exhibit 10.55
LANDEC CORPORATION
DIRECTOR COMPENSATION SCHEDULE
Non-employee Directors will receive the annual retainers, meeting fees, meeting
expenses and equity-based awards described below as compensation for serving as
a Director.
Annual Retainers
Board Retainer — Each Director will receive an annual board retainer of $20,000
to be paid in quarterly installments of $5,000.
Compensation Committee Chair Retainer — Each Director who serves as the Chair of
the Compensation Committee will receive an annual retainer of $5,000.
Audit Committee Retainer — Each Director who serves on the Audit Committee will
receive an annual retainer of $10,000, with the Chairman receiving an annual
retainer of $15,000.
Lead Independent Director Retainer — Each Director who serves as the Lead
Independent Director of the non-employee executive sessions of the Board shall
receive an annual retainer of $10,000.
Meeting Fees
Each Director will receive $1,000 for each regular meeting, adjourned regular
meeting or special meeting of the Board attended by the Director, $500 for each
regular meeting, adjourned regular meeting or special meeting of a Committee
attended by the Director as a member of the Committee, and $1,000 for each
shareholder meeting attended by the Director.
Meeting Expenses
Reasonable out-of-pocket expenses incurred by a Director to attend Board
meetings, Committee meetings or shareholder meetings in his or her capacity as a
Director will be reimbursed.
Equity Compensation Awards
Directors are automatically granted options to purchase shares of the Company’s
Common Stock pursuant to the terms of the Company’s 1995 Directors’ Stock Option
Plan (the “Directors’ Plan”). Under the Directors’ Plan, each Director who has
not previously been granted an equivalent option under any stock option plan of
the Company will be granted a nonstatutory stock option to purchase 20,000
shares of Common Stock (the “First Option”) on the date on which the person
first becomes a Director. Thereafter, on the date of each annual meeting of the
shareholders, such Director (including Directors who were not eligible for a
First Option) will be granted an additional option to purchase 10,000 shares of
Common Stock ( a “Subsequent Option”) if, on such date, he or she shall have
served on the Company’s Board of Directors for at least six months prior to the
date of such annual meeting. The First Option and each Subsequent Option are
fully vested and exercisable on the date of grant. Options granted under the
Directors’ Plan have an exercise price equal to the fair market value of the
Common Stock on the date of grant with a term of ten years.

 